DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
While Applicant is not required to file any Information Disclosure Statements, Applicant is reminded of their duty to disclose to the Office all information known to the Applicant to be "material to patentability as defined in 37 CFR 1.56." See MPEP §2001.04.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/866,478, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Prior-filed application no. 16/866,478 fails to provide adequate written description support for a method of treating post-infection symptoms of COVID-19 through delivery of vestibular nerve stimulation as required by claims 1-9. Therefore, the effective filing date of the claims 1-9 is determined to be 03/31/2022.

Claim Objections
Claims 3, 11 and 12 are objected to because of the following informalities: in claim 3 “the post-infection symptoms of COVID-19 include” should read --the at least one post-infection symptom of COVID-19 includes--; in claim 11 “the symptoms are controlled by the vestibular” should read --the at least one post-infection symptom of COVID-19 is controlled by the subject’s vestibular system--; and in claim 12 “the post-infection symptoms of COVID-19 include” should read --the at least one post-infection symptom of COVID-19 includes--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2, 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "post-infection symptoms controlled by the vestibular system" renders the claim indefinite because it is unclear whether the limitation is referring to the same symptoms recited in claim 1 or if the symptoms controlled by the vestibular system are separate symptoms.
Regarding claim 8, the phrase "using an AC square wave at approximately 0.25 Hz with an approximately 50 percent duty cycle" in combination with the limitation “using an alternating current (AC) square wave” of claim 7 renders the claim indefinite because it is unclear whether the limitation of claim 8 is an additional AC square wave or further defining the square wave of claim 7.
Regarding claim 17, the phrase "using an AC square wave at approximately 0.25 Hz with an approximately 50 percent duty cycle" in combination with the limitation “using an alternating current (AC) square wave” of claim 16 renders the claim indefinite because it is unclear whether the limitation of claim 17 is an additional AC square wave or further defining the square wave of claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGeoch et al. (US 2017/0304616 A1) (McGeoch).
Referring to claim 10: McGeoch teaches a device (see figure 5) fully capable of treating post-infection symptoms of COVID-19 in a human subject, the device comprising: electrodes (see figure 5, #34; paragraph [0071]; wherein it is clear that the device includes a right and left electrode) disposed in electrical contact with the subject's scalp at a location corresponding to the subject's vestibular system (see figure 5; paragraph [0071]); and a current source (see figure 5, #40) in electrical communication with the electrodes for delivering vestibular nerve stimulation (VeNS) to the subject (see paragraph [0071]), wherein VeNS is fully capable of being delivered at the onset of at least one post-infection symptom of COVID-19.
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The limitation "wherein the VeNS is delivered at the onset of at least one post-infection symptom of COVID-19" clause is not given patentable weight since it is merely reciting an intended use of the positively recited structural elements of the device.
	Referring to claims 11 and 12: A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The limitations directed to the post-infection symptom being “symptoms controlled by the vestibular system” or “symptoms of COVID-19 includes at least one of: shortness of breath, fatigue, malaise, headache, difficulty concentrating, sleep problems, fever, joint or muscle pain, diarrhea, dizziness, cough, chest pain, stomach pain, mood changes, anosmia and menstrual irregularities” is not given patentable weight since it is merely reciting an intended use of the positively recited structural elements of the device. As outlined above, McGeoch teaches the positively recited structural elements recited in claim 10.
	Referring to claims 13-15: A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The limitations directed the delivery or treatment regime is not given patentable weight since it is merely reciting an intended use of the positively recited structural elements of the device. As outlined above, McGeoch teaches the positively recited structural elements of a device fully capable of delivering the VeNS to the subject for approximately 30 minutes, approximately 1 hour, and at a regular interval each day (see paragraphs [0082]-[0083] and [0091]).
	Referring to claims 16-18: A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The limitations directed the manner in which the VeNS is delivered is not given patentable weight since it is merely reciting an intended use of the positively recited structural elements of the device.  As outlined above, McGeoch teaches the positively recited structural elements of a device fully capable of delivering the VeNS using an alternating current (AC) square wave at approximately 0.25 Hz with an approximately 50 percent duty cycle via a bipolar binaural application (see paragraph [0091]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McGeoch in view of Lattner et al. (US 2002/0072781 A1) (Lattner) and in view of Saniasiaya et al. (“Dizziness and COVID-19”. Ear, Nose & Throat Journal. 2021;100(1):29-30. doi:10.1177/0145561320959573) (Saniasiaya).
Referring to claims 1-3: McGeoch teaches a method of treating a human subject through delivery of vestibular nerve stimulation (VeNS) (see abstract; paragraphs [0090]-[0092]), the method comprising: positioning at least one electrode (see figure 5, #34; paragraphs [0071] and [0090]-[0092]; wherein it is clear that the device includes a right and left electrode) into electrical contact with the human subject and proximate to a location of the subject's vestibular system (see figure 5; paragraphs [0071] and [0090]-[0092]); and delivering VeNS to the human subject from a current source (see figure 5, #40) connected with the at least one electrode. McGeoch further teaches that vestibular stimulation are known to be useful in controlling respiratory function, opening airways and counteracting vertigo (see paragraphs [0032]-[0033]) but does not specifically teach the method of vestibular nerve stimulation treating post-infection symptoms of COVID-19, wherein the VeNS is delivered at the onset of at least one post-infection symptom of COVID-19. Lattner teaches stimulating the vestibular system to counteract vertigo and/or dizziness (see paragraphs [0019] and [0115]-[0116]). Saniasiaya teaches that dizziness has historically been associated with viral infections and that vertigo or dizziness is one of the main clinical manifestations of COVID-19 (see whole document). Since it is common and well-known in the art that vestibular stimulation counteract vertigo and/or dizziness as taught by McGeoch and Lattner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of McGeoch at the onset of post-infection symptoms of COVID-19 to yield predictable results in reducing dizziness symptoms resulting from COVID-19.
Referring to claim 4: McGeoch further teaches delivering the VeNS to the subject for approximately 1 hour (see paragraphs [0082]-[0083] and [0091]).
Referring to claim 5: McGeoch further teaches delivering the VeNS to the subject for approximately 1 hour (see paragraphs [0082]-[0083] and [0091]). McGeoch, as modified by is silent to specifically delivering the VeNS to the subject for approximately 30 minutes. Applicant has not disclosed that the treatment time provides an advantage, is done for a particular purpose, or solves a stated problem, indicating simply that the length of treatment “may” be approximately 30 minutes to approximately 60 minutes (see paragraph [47]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment delivery time of McGeoch to approximately 30 minutes because it appears to be an arbitrary design consideration which fails to patentably distinguish over McGeoch.
Referring to claims 7-9: McGeoch further teaches the positively recited structural elements of a device fully capable of delivering the VeNS using an alternating current (AC) square wave at approximately 0.25 Hz with an approximately 50 percent duty cycle via a bipolar binaural application (see paragraph [0091]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McGeoch in view of Lattner in view of by Saniasiaya, as applied by Ironi et al. (US 2017/0368344 A1) (Ironi).
Referring to claim 6: McGeoch does not specifically teach delivering the VeNS at a regular interval each day. Ironi teaches an electrostimulation device including a plurality of electrodes (see abstract), wherein the electrostimulation is delivered based on a customized electrostimulation treatment schedule that is delivered at regular intervals to prevent the onset of headaches (see paragraph [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment delivery of McGeoch to regular intervals like taught by Ironi in order to prevent or reduce onset of dizziness symptoms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lattner (US 2013/0303953 A1); Black et al. (US 2018/0193641 A1); Englehart (US 2012/0203309 A1); Kolen et al. (US 2013/0090704 A1); Paul et al. (US 2009/0082831 A1); Lattner et al. (US Patent No. 6,314,324) each teaching vestibular stimulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available  to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791